DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 18, 25 and 28 are objected to because of the following informalities:

Claims 18 and 28 recite “said subset of images” that has typos, should be “the subset of said sequential images”. 

Claim 25 recites “said at least two different materials” that has typos, should be “said at least two layers of different materials”.

Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being anticipated over claims 1 of US 11151292 B2.

Regarding instant claim 1, claim 1 of US 11151292 B2 teaches the claim limitations, as shown in the following table:
Instant Application
US 11151292 B2
1. (New) A method of making an object from a three-dimensional geometry file and a light polymerizable resin on a light-transmissive heated window by projection of light through the window in a bottom-up stereolithography process, said method comprising the steps of:
1. A method of making an object from a three-dimensional geometry file and a light polymerizable resin on a light transmissive heated window by projection of light through the window in a bottom-up stereolithography process, the method comprising the steps of:
(a) slicing the file into a series of sequential images, each sequential image corresponding to a part geometry;
(a) slicing the file into a series of sequential images, each sequential image corresponding to a part geometry;
(b) calculating temperature fluctuations in the resin for at least a subset of said sequential images upon light polymerization thereof based on sequential exposure of the resin to light, the light corresponding to the series of sequential images, with the calculating step carried out based on resin properties; and
(b) calculating temperature fluctuations in the resin for at least a subset of said sequential images upon light polymerization thereof based on sequential exposure of the resin to light, the light corresponding to the series of sequential images, with the calculating step carried out based on resin properties and object geometry and further based on window properties including a temperature profile for said heated window and with the calculating step comprising calculating localized temperature spikes due to curing of said resin and comprising convolving the calculated localized temperature spikes with a Gaussian distribution;
(c) producing said object from said light polymerizable resin and said series of sequential images by bottom-up stereolithography, while
(c) producing said object from said light polymerizable resin and said series of sequential images by bottom-up stereolithography, while
(d) modifying said producing step based on said calculated temperature fluctuations by:
(d) modifying said producing step based on said calculated temperature fluctuations by:
(i) reducing production speed during at least a portion of the producing step that corresponds to at least one of the subset of said sequential images to avoid exceeding a predetermined temperature limit for said window or said resin;
(i) reducing production speed during at least a portion of the producing step that corresponds to at least one of the subset of said sequential images to avoid exceeding a predetermined temperature limit for said window or said resin;


Claims 17-22 and 27-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of US 11151292 B2.

Regarding claim 17, claims 1 and 6 of US 11151292 B2 teach the claimed elements.

Regarding claims 18-22, claims 2, 1, 3, 4, and 5 teach the claimed elements, respectively.

Regarding claims 27-31, claims 1-6 of US 11151292 B2 teach the claimed method. Therefore, they teach the system for implementing the method steps.

Claims 23-26 and 32-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of US 11151292 B2 as applied to 17-22 and 27-31 above, further in view of Rolland US 20160136889 A1.

Regarding claims 23-26 and 32-35, Rolland teaches the addition claim elements as stated in the following 35 U.S.C. 103 rejection, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of US 11151292 B2 as applied to 17-22 and 27-31 above, further in view of Rolland based on obviousness analysis.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 17-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 17 and 27 recite “a part” in (a) and “object” in (b). The relationship between “a part” in (a), “object” in (b) and “an object” in first paragraph are not clear. For examination purpose, “a part” in (a) and “object” in (b) will be construed as “the object”.

Regarding dependent claims 18-26 and 28-35, dependent claims inherit the deficiencies of their respective parent(s).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 17-21, 23-30 and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Rolland US 20160136889 A1 in view of Burlatsky US 20180229303 A1.

Regarding claim 1, Rolland teaches a method of making an object from a three-dimensional geometry file (Fig. 5 [0433] [0434] STL model) and a light polymerizable resin on a light-transmissive heated window by projection of light through the window in a bottom-up stereolithography process (Figs 1 & 2 [0134] [0166]-[0169] bottom-up 3D fabrication with polymerizable material, [0156] [0157] the heaters), the method comprising the steps of:
(a)    slicing the file into a series of sequential images (e.g., .png images), each sequential image corresponding to a part geometry (Fig. 5 [0433] [0434] [0441]-[0445] [0173] slicing 3D model to sequential slices, print slices layer by layer);
(c)    producing said object from said light polymerizable resin and said series of sequential images by bottom-up stereolithography ([0173]), while
(d)    modifying said producing step based on measured temperature fluctuations of polymerizable resin (Rolland: [0155] modifying producing step based on measured temperature fluctuations of polymerizable resin) by:
(i)    reducing production speed during at least a portion of the producing step that corresponds to at least one of the subset of said sequential images to avoid exceeding a predetermined temperature limit for said window or said resin ([0155] decreasing the rate of advance of the carrier);
(ii)    activating a window cooler during at least a portion of said producing step that corresponds to at least one of the subset of said sequential images to cool said window and avoid exceeding the predetermined temperature limit for said window ([0155]); or
(iii)    increasing production speed during at least a portion of the producing step that corresponds to at least one of the subset of said sequential images based on a change in resin properties caused by local temperature fluctuations ([0155] decreasing duration of exposure).
Rolland does not explicitly teach:
using calculated temperature fluctuations of polymerizable resin instead of measured temperature fluctuations of polymerizable resin to modify said producing step, and 
(b)    calculating temperature fluctuations in the resin for at least a subset of said sequential images upon light polymerization thereof based on sequential exposure of the resin to light, the light corresponding to the series of sequential images, with the calculating step carried out based on resin properties and object geometry.
Burlatsky teaches:
using calculated temperature fluctuations of polymerizable resin instead of measured temperature fluctuations of polymerizable resin to modify said producing step (claim 22 adjusting production step using simulated temperature fluctuations of building materials), and 
(b)    calculating temperature fluctuations in the resin for at least a subset of said sequential images upon light polymerization thereof based on sequential exposure of the resin to light, the light corresponding to the series of sequential images, with the calculating step carried out based on resin properties and object geometry ([0031]-[0046] P is laser power – light corresponding to layers, powder heat conductivity – resin properties, TBP temperature of build plate surface – temperature profile of heated window, [0070]-[0094] the edge effect f is based on perimeter of part under build - object geometry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rolland to incorporate the teachings of Burlatsky because they all directed to 3D printing process control. Using calculated temperature fluctuations of polymerizable resin to modify producing step will help keep temperature of resin under control.
Rolland teaches:

    PNG
    media_image1.png
    856
    986
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    666
    878
    media_image2.png
    Greyscale

[0433] Slice of a 3D Model.
[0434] A slice is a special type of 2D geometry derived from a 3D model of a part. It represents the geometry that intersects a plane that is parallel to the window. Parts are usually constructed by taking 3D models and slicing them at very small intervals. Each slice is then interpreted in succession by the printer and used to cure the polymer at the proper height.
[0134] A non-limiting embodiment of an apparatus of the invention is shown in FIG. 2. It comprises a radiation source 11 such as a digital light processor (DLP) providing electromagnetic radiation 12 which though reflective mirror 13 illuminates a build chamber defined by wall 14 and a rigid or flexible build plate 15 forming the bottom of the build chamber, which build chamber is filled with liquid resin 16. The bottom of the chamber 15 is constructed of a build plate comprising a rigid or flexible semipermeable member as discussed further below. The top of the object under construction 17 is attached to a carrier 18.
[0166] In general, bottom-up three dimensional fabrication is carried out by:
…
[0156] … Suitable process parameters for such adjustment may include: increasing temperature with a heater, decreasing the rate of advance of the carrier, increasing power to the light source, etc.
[0157] As another example, control of temperature and/or pressure to enhance fabrication time may be achieved with heaters and coolers. …
[0441] The following is the most basic method of printing a part from a sliced 3D model. Printing a sliced model consists of 4 main parts: Loading the data, preparing the printer, printing, and shutdown.
[0442] Loading Data.
[0443] In this section of the code the sliced model data is loaded into memory. The file path to the model is defined in the Constants section of the code.
…

    PNG
    media_image3.png
    647
    569
    media_image3.png
    Greyscale

[0173] In some embodiments of bottom up or top down three dimensional fabrication as carried out in the context of the present invention, the growing three dimensional intermediate is fabricated in a layer-by- layer manner (e.g., through multiple exposures or "slices" of patterned actinic radiation or light), during at least a portion of the formation of the three dimensional intermediate.
[0155] …, the temperature of the polymerizable liquid in the build zone, or the temperature of the build plate, can be monitored, directly or indirectly with an appropriate thermocouple, non-contact temperature sensor (e.g., an infrared temperature sensor), or other suitable temperature sensor, to determine whether the temperature exceeds the degradation temperature of the polymerized product. If so, a process parameter may be adjusted through a controller to reduce the temperature in the build zone and/or of the build plate. Suitable process parameters for such adjustment may include: decreasing temperature with a cooler, decreasing the rate of advance of the carrier, decreasing intensity of the irradiation, decreasing duration of radiation exposure, etc.
Burlatsky teaches:
[0031] P is laser power in Watts (e.g., 285 W) 
[0032] P' is power injected into melt pool 
[0033] V is laser beam velocity 
[0034] .alpha. is laser beam absorption coefficient (e.g., 0.38)
 [0035] .DELTA.H.sub.fus is heat of melting 
[0036] C is metal heat capacity 
[0037] .rho. is metal density 
[0038] D.sub.T is thermal diffusivity in meters squared per second (e.g., 5*10.sup.6 m.sup.2/s) 
[0039] .lamda. is metal powder heat conductivity in Watts Kelvin per meter (e.g., 20 W/m/K)
[0040] T.sub.m is melting temperature of metal in Kelvin (e.g., 1600 K) 
[0041] T.sub.b is boiling temperature of metal 
[0042] T.sub.0 is ambient temperature or instant temperature at laser beam location in Kelvin 
[0043] T.sub.BP is temperature of the build plate surface of the work bed 
[0044] d.sub.PP is powder particle diameter in meters 
[0045] h is powder bed thickness in meters 
[0046] .epsilon. is powder bed local density in grams per cubic centimeter, or alternatively as a fraction of the density of closely packed spheres (dimensionless)
[0072] Calculation of the temperature at energy beam location, T 0 :
To=TBP+/1T J+l1T,+11T,
[0073] T BP is temperature of the build plate surface
[0074] AT1 is temperature rise caused by previous passes in current stripe
[0075] AT2 is temperature rise caused by previous stripes of current layer
[0076] AT3 is temperature rise caused by previous layers
[0077] f is the factor that takes into account the edge effect
…
[0086] …, the effect of the prior pass may also be influenced by proximity of the instant energy beam location to an edge or perimeter of the component being built. At an edge, there is lower heat transport and heat thus accumulates to further increase temperature. This effect is modeled and represented in the determination of the temperature at the instant energy beam location as an edge factor, f The edge factor is a function of the distance from the instant location of the energy beam to the edge.

    PNG
    media_image4.png
    592
    517
    media_image4.png
    Greyscale

[0094] As shown in the example of FIG. 14, a distribution of temperature can be mapped on the energy beam path. In this example, the path stripes are angled to the right in the figure. Each point in the map represents the temperature, i.e., the temperature T.sub.0 in the point (x,y) at a time moment, when the energy beam passes that point.
Claim 22 … simulating temperature location-by-location along a perimeter of a component in an additive manufacturing process based on the set of process parameters, a power of the energy beam, a speed of the energy beam, and the path of the energy beam; comparing the simulated temperature to a critical temperature criteria for formation of a defect to determine location-by-location along the path whether the simulated temperature will result in formation of the defect; if the simulated temperature is determined to result in formation of the defect, adjusting at least one of the power of the energy beam, the speed of the energy beam, or the path of the energy beam and repeating the simulating and comparing until the simulated temperature will not result in formation of the defect; and using the adjusted power of the energy beam, speed of the energy beam, or path of the energy beam in the additive manufacturing process to actually make the component.

Regarding claim 17, Rolland and Burlatsky teach similar limitations to that of claim 1 therefore is rejected on the same basis.
In addition, Rolland further teaches:
said heated window comprising a composite of at least two layers of different materials joined with an adhesive layer ([0136] [0141] a polymer layer and supporting member with adhesive layer); and
Burlatsky further teaches:
the calculating step carried out further based on window properties including a temperature profile for said heated window ([0031]-[0046] P is laser power – light corresponding to layers, powder heat conductivity – resin properties, TBP temperature of build plate surface – temperature profile of heated window, [0070]-[0094] the edge effect f is based on perimeter of part under build - object geometry).

Regarding claim 18, Rolland further teaches said subset of images includes images corresponding to portions of the object spaced apart from each other in a Z-direction in fixed increments ([0434] each slice is printed at the proper height).

Regarding claim 19, Burlatsky further teaches said calculating step (b) is based on a solution of a partial differential equation (e.g., a Gaussian heat kernel) ([0072] - [0094] the equations is based on a solution of heat equation – a partial differential equation).

Regarding claim 20, Burlatsky further teaches said calculating step (b) is carried out before said producing step (c) or concurrently with said producing step (c) (claim 22 simulation done before adjusting process parameters - before producing step or during producing step).

Regarding claim 21, Burlatsky further teaches said calculating step (b) is further based on planned or actual speed of said producing step (c) (claim 22, simulation based on a speed of energy beam).

Regarding claim 23, Rolland further teaches said composite of said at least two different materials comprises a first layer that is a polymer layer ([0141] (i) a polymer layer).

Regarding claim 24, Rolland further teaches said polymer layer is a fluoropolymer layer ([0141]).

Regarding claim 25, Rolland further teaches said composite of said at least two different materials comprises a second layer that is an inorganic supporting layer ([0141] porous glass member).

Regarding claim 26, Rolland further teaches the inorganic supporting layer is one of a silicate glass ([0141] glass, sapphire, or ALON (aluminum oxynitride) layer.

Regarding claims 27-30 and 32-35, Rolland and Burlatsky teach the claimed method. Therefore, they teach the system for implementing the method steps.

Claims 22 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over Rolland in view of Burlatsky as applied to claims 1, 17-21, 23-30 and 32-35 above, further in view of DeSimone US 20150097315 A1.

Regarding claim 22 and 31, neither Rolland nor Burlat explicitly teaches said window cooler comprises a Peltier cooler.
DeSimone teaches said window cooler comprises a Peltier cooler ([0041] [0042] [0231]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rolland and Burlatsky to incorporate the teachings of DeSimone because they all directed to 3D printing process control. Using a Peltier cooler will help cool the window.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ljungblad US 20150174658 A1 teaches calculating temperature along intended beam path with heat history to adjust beam.
Takeyama US 20190255765 A1 teaches estimating build material temperature based on laser beam properties, build material properties and build part shape. 
Das US 20140163717 A1 teaches estimating substrate temperature caused by past laser beam.
Chin US 20170056970 A1 teaches estimating surface temperature based on build object geometry, building material properties and using estimated temperature to control processes.
Myerberg US 20170297098 A1 teaches build material temperature estimation with build plate and heater and Peltier cooler.
Mirkin US 20190160733 A1 teaches polymerization with cooling window.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL TANG/Examiner, Art Unit 2115